FOWLER, S.
The executor has filed his account and asks the surrogate to construe the following paragraph of the will of testatrix:
“Third. The balance of my estate, consisting of my bank accounts, trunks and other personal effects, should be equally divided, share and share alike, between my relatives.”
As there is nothing in the other provisions of the will which would indicate that the testatrix intended to limit participation in her personal estate to any particular relatives, the property mentioned in the above paragraph should be divided equally among the persons who, under the statute of distribution of this state, would be entitled to a distributive share of her personal estate. Ennis v. Pentz, 3 Bradf. 382; Gallagher v. Crooks, 132 N. Y. 338, 30 N. E. 746.
Submit decree accordingly.